Citation Nr: 1449261	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran's income is excessive for payment of a non-service-connected improved pension effective November 1, 2006.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from March 1965 to February 1974, with additional prior active duty for training. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  The Veteran's claims file has since been transferred to the RO in Los Angeles, California.  


FINDINGS OF FACT

1.  The correct Maximum Annual Pension Rate (MAPR) for determination of excess income is that for a Veteran with aid and attendance with one dependent.  

2.  Applying the appropriate MAPR, the Veteran's family income less reported unreimbursed medical expenses did not exceed the effective MAPR for all periods of time since November 1, 2006.  


CONCLUSION OF LAW

The criteria for payment of a non-service-connected improved disability pension with aid and attendance and with one dependent are met during some periods of time since November 1, 2006.  38 U.S.C.A. §§ 1513, 1521, 5312; 38 C.F.R. §§ 3.3, 3.205, 3.271, 3.272, 3.273 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim, (2) VA will seek to provide, and (3) the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Pertinent to the claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  In correspondence dated in September 1995, the AOJ advised the Veteran of the method for calculating the payment amount of pension, including an explanation of the MAPR and the effect of dependency, combined family income, net worth, and excludable expenses on the calculation of the payment amount.  Additionally, in correspondence dated in July 1997 and December 1997, the AOJ again explained the MAPR, the calculation of the payment amount, and the effects of income, dependency, and excludable expenses.  Thereafter, in April 2008, the PMC proposed to terminate pension payments based on excess income and again explained the MAPR, the calculation of the payment amount, and the effects of income, dependency, and excludable expenses.  Finally, in an August 2008 Notice of Disagreement, the spouse-payee challenged the basis for the decision to terminate such payments and demonstrated actual knowledge of the criteria for entitlement to payment of non-service-connected pension benefits and the methods of calculating countable income.  On this record, the Board finds that the Veteran and his spouse were appropriately and timely notified of the payment criteria and methods of calculating countable income.  

With regard to the duty to assist, the Board notes that, other than the Veteran's dependency and financial information, there is no other relevant and available evidence identified by the Veteran or raised in the record that must be obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law, and as such, there is no prejudice to the Veteran in proceeding with adjudication of the appeal.     

II.  Dependent Status

In this case, the Agency of Original Jurisdiction (AOJ) granted a non-service-connected improved disability pension in August 1995.  Basic eligibility for the pension based on service and disability has been in effect since that time.  In the August 2008 rating decision on appeal, the AOJ terminated the Veteran's non-service-connected improved disability pension payments, effective November 1, 2006, on the grounds that the Veteran's total countable income for VA purposes exceeded the MAPR for a single Veteran with entitlement to aid and attendance benefits.  As such, the current issue under consideration is whether the Veteran's countable family income less excludable expenses precludes payment of his non-service-connected improved disability pension.  In this regard, the Veteran's spouse and payee on his behalf / fiduciary contends that the Veteran's pension benefits were improperly terminated insofar as the determination of excess income was based on a single Veteran with no dependents, despite the fact that the Veteran had been married for more than 20 years.  See August 2008 Notice of Disagreement.  

An improved pension is payable to Veterans of a period of war because of non-service-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case); is 65 years of age or older; and meets certain net worth and annual income requirements. 38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  In this regard, the annual income of the Veteran must not exceed the MAPR specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

When dependency has not been established, the amount of income shall be reduced by the income of the unestablished dependent and adjustments in the computation of the MAPR shall occur following receipt of the evidence to establish the dependency.  38 C.F.R. § 3.272 (f) (2).  

The Board finds that the Veteran met the service and disability requirements for a special monthly pension based on the need for aid and attendance and with one dependent since August 2005.  Notwithstanding the absence of documents relevant to the termination of earlier marriages or periods of physical separation, the Board finds that the records show that the Veteran has been married to his current spouse since 1983 and cohabitated with his spouse since November 1, 2006.  

Proof of marriage is established by a copy or abstract of a public record of marriage.  In the absence of conflicting information, proof of marriage meeting the requirement together with the claimants certified statement concerning the date, place, and circumstances of any dissolution of any prior marriage may be accepted as establishing a valid marriage provided such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205.  

In a November 1983 claim for disability benefits, the Veteran provided a certified statement that he had been married and divorced once prior to 1976, and married to his current spouse, A.M.T., from 1976 to 1982 and again since October 1983.  He reported that his spouse had been married and divorced twice before 1976.  The file contains the spouse's decree of divorce from a previous husband in May 1976, as well as certificates of marriage for the Veteran and A.M.T. dated in June 1976 and in October 1983.  

Thereafter, in a February 1995 claim for a non-service-connected pension, the Veteran reported that he continued to be married to A.M.T.  In September 1995, the AOJ approved pension at the rate appropriate for a married Veteran with one child and considered countable income from both the Veteran and his spouse.  The child soon became an adult and the pension was appropriately recalculated.  In July 1997, the AOJ terminated the pension payments because the Veteran was receiving additional income from the Social Security Administration (SSA) that caused the family income to exceed the MAPR.  

In September 2004, the Veteran reported that he and his spouse were legally separated although no legal documents are of record.  Medical records showed that the Veteran experienced a stroke and deteriorating health in November 2004.  In February 2005, a VA representative noted the Veteran's report that he and his spouse were intermittently together but that he had no access to any of her income.  In a June 2005 statement, the Veteran's spouse noted that she frequently provided home health care for the Veteran, but resided at a separate address.  In August 2005, the AOJ granted entitlement to special monthly pension with aid and attendance, effective September 2004, with payment at the single rate with no dependents.  

In January 2006, the AOJ found the Veteran not competent to handle his funds, and in May 2006, the AOJ appointed the Veteran's spouse as payee and fiduciary to handle the Veteran's benefits.  Medical records showed that the Veteran and his spouse moved to California and resumed cohabitation in October 2006, and that the Veteran continued to require the aid and attendance of another person.      

In an Eligibility Verification Report (EVR) (VA Form 21-0517) dated in early August 2007, the Veteran and his spouse reported income only from his SSA benefits, with no excludable medical expenses.  However, two weeks later, in August 2007, the Veteran submitted a claim to restart the non-service-connected improved disability pension.  He noted in both the claim and Declaration of Status of Dependents (VA Form 21-686c) that he had remained married to A.M.T. since 1983 and that he and A.M.T. were living together.  The Veteran reported income from his SSA benefits, two sources of income from his spouse, and rent paid to him by his adult daughter.   

In September 2007, the AOJ granted payment of a non-service-connected improved disability pension, effective November 1, 2006.  The AOJ did not explicitly note whether the MAPR included dependents or the special monthly pension for aid and attendance.  However, in calculating the amount of payment, the AOJ considered all family income, including the Veteran's SSA benefits, rent paid by his adult daughter, and his spouse's SSA benefits.  The AOJ excluded the amount of insurance premiums withheld by SSA. In the same September 2007 letter, the AOJ notified the Veteran that information of record regarding his dependents was incomplete and that a current Declaration of Status of Dependents (VA Form 21-686c) and copies of divorce decrees for all past marriages were required.    

In April 2008, the AOJ reappointed the Veteran's spouse as payee and fiduciary. 

In April 2008, the PMC proposed to terminate the pension payments effective November 1, 2006 because it discovered additional SSA income paid to the Veteran's spouse, thus raising the total countable family income.  In the same letter, the PMC noted that the Veteran had been receiving payments since November 1, 2006 as a single Veteran with aid and attendance.   In August 2008, the PMC terminated the Veteran's pension payments, effective November 1, 2006.  

In an August 2008 Notice of Disagreement, the Veteran's spouse asserted that the application of the MAPR for a single Veteran with no dependents was in error as she had been married to the Veteran for over twenty years.  She also reported that family income from rent ended in June 2008.  Additionally, the Veteran's spouse provided a Declaration of Status of Dependents noting her two previous marriages, but stated that she could not recall exact dates and did not submit divorce decrees.  Nevertheless, she certified that there was no legal impediment to her marriage to the Veteran in 1983.  

In March 2010 and October 2010, the Veteran's spouse submitted additional EVRs for 2008 and 2009, which showed the spouse's additional earned income from the State of California for the home health care services that she provided to the Veteran.  

In February 2012, the AOJ requested resubmission of EVRs for each year beginning in 2006 with clarification of reported "other income," as well as information on the dates and places of termination for all previous marriages.  

In an April 2012 statement of the case, the AOJ noted that responses had not been received and that the termination of the pension payments would continue.  The AOJ did not directly address the contention that the calculation of family income included income from the spouse, but that the MAPR used in the decision was for a single Veteran with no dependents.  

Notwithstanding the absence of documents relevant to the termination of earlier marriages or periods of physical separation, the Board finds that the records show that the Veteran has been married to his current spouse since 1983, and has cohabitated with his spouse since November 1, 2006.  In making this determination, the Board highlights that there is a valid state record of marriage in 1983 and certified statements of the termination of earlier marriages that are not controverted by any other evidence to render this marriage invalid.  Moreover, the Board notes that VA has recognized the Veteran's marriage to A.M.T. by appointing her as spouse-payee.  Most importantly, since November 2006, VA has calculated family income to include that attributed to his spouse, which is inconsistent with simultaneously using the MAPR for a single Veteran.  Therefore, the Board finds that the correct MAPR for determination of excess income in this case is that for a Veteran with aid and attendance and with one dependent.  

III.  Excess Income 

The Board finds that the Veteran's income has not been excessive for payment of a non-service-connected improved pension with aid and attendance and with one dependent at all times since November 1, 2006.    
MAPR1 for Veterans with aid and attendance with one dependent for the period on appeal were effective as follows:  

Effective Date			MAPR               	Monthly Medicare Premium 
12/1/2005				$20,924                    	 $88.50
12/1/2006				$21,615                     $93.50
12/1/2007				$22,113                     $96.40
12/1/2008				$23,396                     $96.40
12/1/2009				$23,396                     $96.40

Reports from SSA for income paid to the Veteran and his spouse from 2004 to 2009 are of record.  In addition to these payments, the Veteran and his spouse reported that they received income from rent of $300 per month (or $3,600 per year) through July 2008, as well as income from other sources in 2008 and 2009.  In this regard, other sources appear to be earned income by the Veteran's spouse paid from the State of California for providing home health care to the Veteran.  

Because the issue on appeal is excess income, the Board considered the following calculations only to determine whether income exceeded the effective MAPR, not to determine the precise amount of the proper payment.  Unless otherwise noted, all recurring income is annualized by multiplying the monthly amount by twelve.  All total amounts are rounded to the nearest whole dollar.  			            

From November 2006 to December 2006

Recurring SSA monthly benefits for the Veteran and his spouse were reported as $858.50, $149.00, and $230.00.  The annualized SSA total is $14,850.  Annualized rental income was $3,600.  Therefore, the total annualized income from November 2006 to December 2006 was $18,450.   Accordingly, without consideration of any unreimbursed excludable expenses, the Veteran did not have income in excess of the effective MAPR of $20,924 during this period. 
From December 2006 to December 2007

Recurring SSA monthly benefits for the Veteran and his spouse were reported as $886.50, $158.00, and $234.00.  The annualized SSA total is $15,342.  Annualized rental income was $3,600.  Therefore, the total annualized income from December 2006 to December 2007 was $18,942.   Accordingly, without consideration of any unreimbursed excludable expenses, the Veteran did not have income in excess of the effective MAPR of $21,615 during this period. 

From December 2007 to January 2008

Recurring SSA monthly benefits for the Veteran and his spouse were reported as $907.00, $162.00, and $238.00.  The annualized SSA total is $15,684.  Annualized rental income was $3,600.  Therefore, the total annualized income from December 2007 to January 2008 was $19,284.  Accordingly, without consideration of any unreimbursed excludable expenses, the Veteran did not have income in excess of the effective MAPR of $22,113 during this period. 

From January 2008 to December 2008

In addition to the recurring SSA benefits of $15,684, in EVRs dated in March 2010 and October 2010, the Veteran reported earned income by his spouse of $717.87 per month or $8,614 for the year.  The Veteran also reported that rental income of $300 per month ceased at the end of July 2008 for a total received of $2100.  Therefore, the total income from January 2008 to December 2008 was $26,398.  Excludable unreimbursed medical expenses include an annualized Medicare premium for the Veteran and his spouse of $2,314 and approximately $35 in reported copayments for medications for a total of $2,349.  Accordingly, the total adjusted income of $24,049 exceeded the effective MAPR of $22,133 during this period. 

From December 2008 to December 2009

Recurring SSA monthly benefits for the Veteran and his spouse were reported as $960.00, $171.00, and $252.00.  The annualized SSA total is $16,596.  The Veteran continued to report earned income from his spouse of $8,614.  Therefore, the total income from December 2008 to December 2009 was $25,210.  Excludable unreimbursed medical expenses include an annualized Medicare premium for the Veteran and his spouse of $2,314.  The Veteran did not report other medical expenses.  Accordingly, the total adjusted income of $22,896 did not exceed the effective MAPR of $23,396 during this period.  

The Board will not proceed with further pension calculations as financial data after 2009 is not of record and because the issue before the Board is not the amount of pension payments, but rather, whether the Veteran had excess income that precluded payments effective November 1, 2006.  

As shown above, the Board finds that by applying the appropriate MAPR for a Veteran with aid and attendance and with one dependent, the Veteran's family income did not exceed the effective MAPR so as to preclude payments for all periods of time after November 1, 2006.  Accordingly, recalculation of the Veteran's entitlement to payment of a non-service-connected improved disability pension with aid and attendance and with one dependent since November 1, 2006 is warranted.  


ORDER

The Veteran's income was not excessive for payment of a non-service-connected improved pension with aid and attendance and with one dependent at all times since November 1, 2006, and as such, recalculation of payment benefits is required.  



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


